Title: To James Madison from David Humphreys, 26 September 1807
From: Humphreys, David
To: Madison, James



Dear Sir
New York Septr. 26th. 1807.

I have the honor to enclose to you a letter from our friend Genl. Lafayette, which he put into my hand at Paris.  Dispatches from Mr. Monroe will also be forwarded by this conveyance with which I was charged in London.  The last advices which we have brought from thence were to the 16th. Ulto., When the arrival of the American Sloop of War, Revenge, was anxiously expected, as was the intelligence of the result of the great naval expedition, whose destination was believed to be against the Danish fleet.
Mr. Gallatin has been so obliging as to tell me, this day, that he will cause particular & immediate attention to be paid to the Settlement of my public Accompts; of which the Statements, Documents, Vouchers &, Explanations are in the office of the Department of State.  To that Department I was especially instructed to transmit them by Mr. Jefferson when Secretary of State, as will be ascertained by his original Instruction, on my first being nominated Minister to the Court of Lisbon.  Having myself complied with this Instruction in the most pointed manner, may I ask the favour that you will direct the needful facilities to be given for the accomplishment of the object in view?  With Sentiments of great respect & esteem I have the honor to be Dear Sir Your Mo: ob: & mo hble. Sert.

D. Humphreys

